11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

Ex parte Greg Anthony Barrera III,               * From the 441st District Court
                                                   of Midland County,
                                                   Trial Court No. CV57686

No. 11-21-00131-CR                              * December 16, 2021

                                                 * Memorandum Opinion by Williams, J.
                                                   (Panel consists of: Bailey, C.J.,
                                                   Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.